DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.



Response to Arguments
Applicant's arguments filed on 03/26/2021 have been fully considered.  Applicant asserts:
Claim Interpretations
Examiner very kindly points out, due to Applicant’s amendment, Claims do not invoke 112(f).
Claims Rejection under 35 U.S.C. 112(a) and 112(b)
Examiner very kindly points out, due to Applicant’s amendment, rejection under 35 U.S.C. 112(a) and 112(b) are withdrawn.
Claim Rejection under 35 U.S.C. 103: it appears that Griot mentions an example of two communications (traffic) in which the wireless part from UE to eNB is divided into two and the eNB and later are common. However, Griot does not teach or suggest two 
Examiner respectfully disagrees and very kindly points out that Griot discloses wherein the first communication includes a radio communication part between the terminal and a base station (See Griot [0063]:  an access node that serves both a first wireless connection between a first cell and the UE) and (See Griot [0063]: The first traffic volume and the second traffic volume may be received, for example, from an access node that serves both a first wireless connection between a first cell and the UE . . . The first traffic volume may indicate an amount of traffic served over the first wireless connection) NOTE: Also   (See Griot [0063]: the first traffic volume and the second traffic volume may be received from the same access node) a first branch part between the base station and the first communication apparatus, and  (See Griot [0079]: The first cell 205-a may provide an access point to the EPC 230 for the UE 215, and may provide a first wireless connection 240 with the UE 215) the second communication includes the radio communication part  and (See Griot [0063]: the second traffic volume may be received, for example, from an access node that serves . . . a second wireless connection between a second cell and the UE.  . . .  the second traffic volume may indicate an amount of traffic served over the second wireless connection) a second branch part between the base station and the second communication. (See Griot Fig. 2, [0077]: the second cell may provide WLAN RAT access) NOTE: As mentioned above, a single access node serves both a first cell and a second cell. 
Examiner very kindly points out that both a first wireless connection between a first cell and the UE and a second wireless connection between a second cell and the UE (See [0063]) are from UE to a single access node since the both the first and second 
In other words, in Rasanen, the MEC server is in the middle of the communication path from the UE to the core. Therefore, the traffic (service data flows between the UE and MEC server without core network leg) measured by the MEC server includes the traffic from the UE to the core. 
Examiner respectfully disagrees and very kindly points out that RASANEN discloses wherein the first communication includes a radio communication part between the terminal and a base station (See RASANEN Fig. 2: eNB) and a first branch part between the base station and the first communication apparatus, and (See RASANEN Fig. 2, [0033] A mobile subscriber using MEC services in a session between the UE and e.g. internet, with a MEC server as intermediate data flow manipulator) (See RASANEN Fig. 2, [0051] A data flow between the user equipment and the core network may be detected, which is to be handled by an application provided by the apparatus, and resource usage of such a flow may be monitored. NOTE: Also See [0029]: sessions between a UE and MEC server or as intermediate data flow manipulators in sessions between a UE and e.g. internet. the second communication includes the radio communication part  and a second branch part between the base station and the second communication apparatus.(See RASANEN Fig. 2, [0119] service data flows between the UE and MEC server without core network leg) NOTE: Also See [0029]: sessions between a UE and MEC server. 
Examiner very kindly points out that there are single connection between UE and eNB but the first communication is between UE and internet (via GW) and the second communication is between UE and MEC server #1 via eNB (See Fig. 2 and also above).
Examiner very kindly points out that MEC stands for “mobile edge computing” which provides services to an UE via server attached to the eNB (without going through core network).  See RASANEN [0026].  Examiner suggest Applicant to review its own invention explaining MEF server (See Applications originally filed application [0006]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Griot (US 20150133081 A1) in view of RASANEN (US 20180077294 A1)
Re: Claim 1 
Griot discloses a communication apparatus (See Griot Fig. 2, Serving Gateways 234/Packet Data Network (PDN) Gateways (P-GWs). See [0079] [0112] and [0124]) comprising a memory configured to store a plurality of programs; and a processing unit coupled to the memory and configured to execute the plurality of programs to:
(See Griot Fig. 9, [0126] The memory module 920 may include RAM and/or ROM.  The memory module 920 may store computer-readable, computer-executable software (SW) code 
perform policy control and charging control to  
(See Griot [0081]: The P-GW 236 may collect the same information and take actions per Service Data Flow (SDF) by the addition of Policy and Charging Enforcement Function (PCEF) functionality, based on instructions from a Policy and Charging Rules Function (PCRF))
NOTE: Also See Abstract, [0007], [0032] for charging control and [0097] for policy control. 
a first communication (See Griot  Fig. 2, [0077]: the first cell 205-a may provide WWAN RAT access) between a terminal apparatus (See Griot Fig. 2: user equipment (UEs) 215)  and a first communication apparatus in a core network (See Griot Fig 2, EPC 130.  NOTE: Also See [0068]: a base station controller) and/or 
(See Griot Figs. 1 and 2, [0068] Some of the access points 105 may communicate with the UEs 115 . . .Access points 105 may communicate control information and/or user data with the core network 130)
NOTE: Also See [0072] and [0079]: The first cell 205-a may provide an access point to the EPC 230 for the UE 215, and may provide a first wireless connection 240 with the UE 215)
a second communication (See Griot Fig. 2, [0077]: the second cell may provide WLAN RAT access) as a communication between the terminal apparatus and a second communication 
(See Griot Figs. 1 and 2, [0072]: A UE 115 may also be able to communicate over different access networks, such as cellular or other WWAN access networks, or WLAN access networks. 
NOTE: As mentioned above, first communication is for WWAN RAT access and second communication is for other WWAN access networks, or WLAN access networks
based on both of a first communication amount in the first communication (See Griot Fig. 2, [0078]: a number of packets transmitted over the first cell 205-a) and a second communication amount in the second communication (See Griot Fig. 2, [0078]: a number of packets transmitted over. . . the second cell 205-b),
(See Griot [0075]: traffic volume for different cells may be determined [0080]: collect and report accounting information for each UE 215 for each cell 205.  Such accounting information may include, for example, an amount of data transmitted)
NOTE:  Also See Fig. 11, [0136], [0137], and [0138]: the first traffic volume and the second traffic volume is determined.
wherein the first communication includes a radio communication part between the terminal and a base station (See Griot [0063]:  an access node that serves both a first wireless connection between a first cell and the UE) and
(See Griot [0063]: The first traffic volume and the second traffic volume may be received, for example, from an access node that serves both a first wireless connection between a first cell and the UE . . . The first traffic volume may indicate an amount of traffic served over the first wireless connection)
NOTE: Also   (See Griot [0063]: the first traffic volume and the second traffic volume may be received from the same access node)
a first branch part between the base station and the first communication apparatus, and 
(See Griot [0079]: The first cell 205-a may provide an access point to the EPC 230 for the UE 215, and may provide a first wireless connection 240 with the UE 215)
the second communication includes the radio communication part  and
(See Griot [0063]: the second traffic volume may be received, for example, from an access node that serves . . . a second wireless connection between a second cell and the UE.  . 
a second branch part between the base station and the second communication.
(See Griot Fig. 2, [0077]: the second cell may provide WLAN RAT access)
NOTE: As mentioned above, a single access node serves both a first cell and a second cell. 
Griot does not appear to explicitly disclose a local communication between the terminal apparatus and a second communication apparatus different from the first communication apparatus (emphasis added), a second branch part between the base station and the second communication apparatus. (emphasis added)
In a similar endeavor, RASANEN discloses 
a second communication as a local communication between the terminal apparatus and a second communication apparatus (See RASANEN Fig. 2: MEC server) different from the first communication apparatus (See RASANEN Fig. 2: any network elements within core network beyond MFC server)
(See RASANEN Fig. 2, [0119] service data flows between the UE and MEC server without core network leg. [0026]: An MEC server is connected to a radio access network element such as an eNB or a radio network controller (RNC), wherein the MEC server provides applications and services to an UE attached to the eNB)
wherein the first communication includes a radio communication part between the terminal and a base station (See RASANEN Fig. 2: eNB) and a first branch part between the base station and the first communication apparatus, and (See RASANEN Fig. 2, [0033] A mobile subscriber using MEC services in a session between the UE and e.g. internet, with a MEC server as intermediate data flow manipulator)
See RASANEN Fig. 2, [0051] A data flow between the user equipment and the core network may be detected, which is to be handled by an application provided by the apparatus, and resource usage of such a flow may be monitored.
NOTE: Also See [0029]: sessions between a UE and MEC server or as intermediate data flow manipulators in sessions between a UE and e.g. internet. 
the second communication includes the radio communication part  and a second branch part between the base station and the second communication apparatus.
(See RASANEN Fig. 2, [0119] service data flows between the UE and MEC server without core network leg)
NOTE: Also See [0029]: sessions between a UE and MEC server. 
Griot and RASANEN are analogous art because both are directed to reporting data volume to the core network for charging and policy control (See Griot Abstract and See RASANEN Abstract, [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Griot invention by employing the teaching as taught by RASANEN to provide the limitation.  This would amount to (B) Simple substitution of one known element for another to obtain predictable results (See MPEP 2143 I.(B)).  The motivation for the combination is given by RASANEN which provides mobile services to users without going through core network and reduces network traffics). 

Re: Claim 10
Griot discloses a communication system (See Griot Figs. 1 and 2) comprising: 
a first communication apparatus in a core network (See Griot Fig 2, EPC 130.  NOTE: Also See [0068]: a base station controller), the first communication apparatus configured to perform a first communication with a terminal apparatus (See Griot Fig. 2: user equipment (UEs) 215);
See Griot Figs. 1 and 2, [0068] Some of the access points 105 may communicate with the UEs 115 . . .Access points 105 may communicate control information and/or user data with the core network 130)
NOTE: Also See [0072] and [0079]: The first cell 205-a may provide an access point to the EPC 230 for the UE 215, and may provide a first wireless connection 240 with the UE 215)
a second communication (See Griot Fig. 2, [0077]: the second cell may provide WLAN RAT access) as a communication with the terminal apparatus;
(See Griot Figs. 1 and 2, [0072]: A UE 115 may also be able to communicate over different access networks, such as cellular or other WWAN access networks, or WLAN access networks. 
NOTE: As mentioned above, first communication is for WWAN RAT access and second communication is for other WWAN access networks, or WLAN access networks
a third communication apparatus (See Griot [0063]: the first traffic volume and the second traffic volume may be received from the same access node or different access nodes) configured to monitor a first communication amount in the first communication and a second communication amount in a second communication, and 
(See Griot [0075]: traffic volume for different cells may be determined)
NOTE:  Also See Fig. 11, [0135] [0136], [0137], and [0138]: the first traffic volume and the second traffic volume is determined.
NOTE: Also See Fig. 2, [0078] all traffic served by the first cell 205-a and second cell 205-b may be exchanged on a single connection 255. . . with the EPC 230)
transmits information relating to monitoring result (See Griot [0075]: traffic volume for different cells) with respect to the first communication amount and the second communication amount; and
See Griot [0096]: an access node may report traffic volumes served via the first and second cells to the S-GW over control plane signaling via an MME.  The S-GW may then relay this information to the P-GW, according to some example)
NOTE: Also See Fig. 11, [0139].
a communication control apparatus (See Griot Fig. 2, Serving Gateways 234/Packet Data Network (PDN) Gateways (P-GWs). See [0079] [0112]) configured to receive the information relating to monitoring result from the third communication apparatus, and
(See Griot [0096]: an access node may report traffic volumes served via the first and second cells to the S-GW over control plane signaling via an MME.  The S-GW may then relay this information to the P-GW, according to some example)
NOTE: Also See Fig. 11, [0139].
perform policy control and charging control  (See Griot Fig. 2 [0096]: the S-GW CDR and P-GW CDR may include explicit account for data volumes over first and second cells. i.e. Also See [0080]) to the first communication and/or the second communication 
(See Griot [0081]: The P-GW 236 may collect the same information and take actions per Service Data Flow (SDF) by the addition of Policy and Charging Enforcement Function (PCEF) functionality, based on instructions from a Policy and Charging Rules Function (PCRF))
NOTE: Also See Abstract, [0007], [0032] for charging control and [0097] for policy control. 
based on both of the first communication amount (See Griot Fig. 2, [0078]: a number of packets transmitted over the first cell 205-a) and the second communication amount (See Griot Fig. 2, [0078]: a number of packets transmitted over. . . the second cell 205-b),
(See Griot [0075]: traffic volume for different cells may be determined [0080]: collect and report accounting information for each UE 215 for each cell 205.  Such accounting information may include, for example, an amount of data transmitted)

wherein the first communication includes a radio communication part between the terminal and a base station (See Griot [0063]:  an access node that serves both a first wireless connection between a first cell and the UE) and
(See Griot [0063]: The first traffic volume and the second traffic volume may be received, for example, from an access node that serves both a first wireless connection between a first cell and the UE . . . The first traffic volume may indicate an amount of traffic served over the first wireless connection)
NOTE: Also   (See Griot [0063]: the first traffic volume and the second traffic volume may be received from the same access node)
a first branch part between the base station and the first communication apparatus, and 
(See Griot [0079]: The first cell 205-a may provide an access point to the EPC 230 for the UE 215, and may provide a first wireless connection 240 with the UE 215)
the second communication includes the radio communication part  and
(See Griot [0063]: the second traffic volume may be received, for example, from an access node that serves . . . a second wireless connection between a second cell and the UE.  . . .  the second traffic volume may indicate an amount of traffic served over the second wireless connection)
a second branch part between the base station and the second communication.
(See Griot Fig. 2, [0077]: the second cell may provide WLAN RAT access)
NOTE: As mentioned above, a single access node serves both a first cell and a second cell. 
Griot does not appear to explicitly disclose a second communication apparatus configured to perform a second communication as a local communication with the terminal apparatus; a second branch part between the base station and the second communication apparatus. (emphasis added)
In a similar endeavor, RASANEN discloses 
a second communication apparatus  (See RASANEN Fig. 2: MEC server) configured to perform a second communication as a local communication with the terminal apparatus;
(See RASANEN Fig. 2, [0119] service data flows between the UE and MEC server without core network leg. [0026]: An MEC server is connected to a radio access network element such as an eNB or a radio network controller (RNC), wherein the MEC server provides applications and services to an UE attached to the eNB)
wherein the first communication includes a radio communication part between the terminal and a base station (See RASANEN Fig. 2: eNB) and a first branch part between the base station and the first communication apparatus, and (See RASANEN Fig. 2, [0033] A mobile subscriber using MEC services in a session between the UE and e.g. internet, with a MEC server as intermediate data flow manipulator)
(See RASANEN Fig. 2, [0051] A data flow between the user equipment and the core network may be detected, which is to be handled by an application provided by the apparatus, and resource usage of such a flow may be monitored.
NOTE: Also See [0029]: sessions between a UE and MEC server or as intermediate data flow manipulators in sessions between a UE and e.g. internet. 
the second communication includes the radio communication part  and a second branch part between the base station and the second communication apparatus.
(See RASANEN Fig. 2, [0119] service data flows between the UE and MEC server without core network leg)
NOTE: Also See [0029]: sessions between a UE and MEC server. 
Griot and RASANEN are analogous art because both are directed to reporting data volume to the core network for charging and policy control (See Griot Abstract and See RASANEN Abstract, [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Griot invention by employing the teaching as taught by RASANEN to provide the limitation.  This would amount to (B) Simple substitution of one known element for another to obtain predictable results (See MPEP 2143 I.(B)).  The motivation for the combination is given by RASANEN which provides mobile services to users without going through core network and reduces network traffics). 

Re: Claim 13
Griot in view of RASANEN discloses wherein the third communication apparatus (See Griot [0135] FIG. 11 is a flowchart 1100 . . .the method 1100 is described below with reference to ones of the access points, cells, eNBs. [0138] At block 1115, at least one of the first traffic volume and the second traffic volume is determined) is placed at an intermediate point of each communication path of the first communication and the second communication.  
(See Griot [0075]: traffic volume for different cells may be determined)
NOTE:  Also See Fig. 11, [0135] [0136], [0137], and [0138]: the first traffic volume and the second traffic volume is determined.
NOTE: Also See Fig. 2, [0078] all traffic served by the first cell 205-a and second cell 205-b may be exchanged on a single connection 255. . . with the EPC 230)
NOTE: Also See RASANEN [0029]: sessions between a UE and MEC server or as intermediate data flow manipulators in sessions between a UE and e.g. internet.  See the rejection of Claim 10 for motivation to combine. 

Re: Claim 14
Griot in view of RASANEN discloses a communication system comprising: 
a first communication apparatus in a core network, the first communication apparatus configured to perform a first communication with a terminal apparatus; 
a second communication apparatus configured to perform a second communication as a local communication with the terminal apparatus; 
a third communication apparatus configured to monitor a first communication amount in the first communication and transmit information relating to monitoring result with respect to the first communication amount; 
(See Griot [0063]: the first traffic volume and the second traffic volume may be received from the same access node or different access nodes)
NOTE:  Also See Fig. 11, [0135] [0136], [0137], and [0138]: the first traffic volume and the second traffic volume is determined.
a fourth communication apparatus configured to monitor a second communication amount in the second communication and transmit information relating to monitoring result with respect to the second communication amount; and 
(See Griot [0063]: the first traffic volume and the second traffic volume may be received from the same access node or different access nodes)
NOTE:  Also See Fig. 11, [0135] [0136], [0137], and [0138]: the first traffic volume and the second traffic volume is determined.
a communication control apparatus configured to receive the information relating to monitoring result from the third communication apparatus and the fourth communication apparatus, and 
perform policy control and charging control to the first communication and/or the second communication based on both of the first communication amount and the second communication amount, 
wherein the first communication includes a radio communication part between the terminal and a base station and a first branch part between the base station and the first communication apparatus, and the second communication includes the radio communication part  and a second branch part between the base station and the second communication apparatus.
NOTE: See the rejection of Claim 10. 


Claims 3, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griot in view RASANEN as applied to Claims 1, 10, and 14 above, and further in view of Moilanen (WO 2013113387 A1)

Re: Claim 3
	Griot in view of RASANEN does not appear to explicitly disclose wherein the policy control and charging control to the first communication and/or the second communication includes dispensing or reservation of an available data amount of the first communication and/or the second communication not to exceed an upper limit value
In a similar endeavor, Moilanen discloses 
wherein the policy control and charging control to the first communication and/or the second communication (See Moilanen P. 18, lines 13-15:  resources may be allocated to the subscriber station on more than one frequency band of the plurality of frequency bands, 15 e.g. on both a licensed and an unlicensed frequency band) includes dispensing or reservation of an available data amount of the first communication and/or the second communication not to exceed an upper limit value
(See Moilanen Fig. 3. P. 15, lines 19-24 : The message in 304 may comprise a limit for allocating 20 resources from the plurality of frequency bands to the subscriber station. The limit  threshold for a quality of service, a threshold for a data rate, an amount of data and a preferred frequency band to be used)
NOTE: Griot discloses first communication and the second communication being a licensed and unlicensed band (See Griot [0005]: a wireless connection may be established using a licensed spectrum, and a second wireless connection may be established using unlicensed spectrum).
Griot in view of RASANEN and Moilanen are analogous art because both are directed to reporting data volume to the core network (See Griot Abstract and See Moilanen P. 20 line 29- P. 21 line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Griot in view of RASANEN invention by employing the teaching as taught by Moilanen to provide the limitation.  The motivation for the combination is given by Moilanen which improves quality of service for a terminal’s different communication.

Re: Claims 11 and 15
Griot in view of RASANEN and Moilanen discloses 
wherein the policy control and charging control to the first communication and/or the second communication  (See Moilanen P. 18, lines 13-15:  resources may be allocated to the subscriber station on more than one frequency band of the plurality of frequency bands, 15 e.g. on both a licensed and an unlicensed frequency band) includes dispensing or reservation of an available data amount of the first communication and/or the second communication so that a total value of the first communication amount and the second communication amount does not exceed an upper limit value.  
(See Moilanen Fig. 3. P. 15, lines 19-24 : The message in 304 may comprise a limit for allocating 20 resources from the plurality of frequency bands to the subscriber station. The limit  threshold for a quality of service, a threshold for a data rate, an amount of data and a preferred frequency band to be used)
NOTE: Griot discloses first communication and the second communication being a licensed and unlicensed band (See Griot [0005]: a wireless connection may be established using a licensed spectrum, and a second wireless connection may be established using unlicensed spectrum).
NOTE: See the rejection of Claim 3 for motivation to combine.


Claims 4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Griot in view RASANEN as applied to Claims 1, 10, and 14 above, and further in view of Ha (US 20140321288 A1)

Re: Claims 4, 12, and 16
Griot in view of RASANEN disclose wherein the policy control and charging control to the first communication and/or the second communication includes changing a policy rule and/or a charging rule of the second communication 
(See RASANEN Fig. 2, [0089]: With this capability the policy and charging control function (PCRF) may get usage or event monitoring results from the MEC server (refer to FIG. 3 steps A15 and A16 and FIG. 5 steps C8 and C9) and use them e.g. for possible charging control purposes, i.e. update related charging parameters accordingly, or in general for policy control purposes) 
The motivation for the combination is given by RASANEN which improves quality of service to the user by controlling the service policy according to data usage.
Griot in view of RASANEN does not appear to explicitly disclose when a total value of the first communication amount and the second communication amount exceeds an upper limit valu
In a similar endeavor, Ha discloses 
wherein the policy control and charging control to the first communication and/or the second communication includes changing a policy rule and/or a charging rule of the second communication 
See Ha Fig. 2, [0044]: If the PRB usage is greater than the threshold PRB usage, the PDCP layer 213 of the eNB 210 starts traffic control for the traffic inbound from the EPC 200.  
when a total value of the first communication amount and the second communication amount exceeds an upper limit valu
See Ha Fig. 2, [0044]: the PRB usage measured by the PDCP layer 213 of the eNB may be compared with the threshold PRB usage predetermined by the operator.  
NOTE: Also See Ha Fig. 6, [0071] and [0012].
Griot in view of RASANEN and Ha are analogous art because both are directed to a mobile device involved in more than one communication (See Griot Abstract and See Ha [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Griot in view of RASANEN invention by employing the teaching as taught by Ha to provide the limitation.  The motivation for the combination is given by Ha which improves quality of service for a terminal’s different communication.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2646